Argued October 13, 1924.
While attempting to cross the tracks of defendant company, plaintiff's husband was struck and killed by its electric car. Evidence at the trial disclosed the fact, which was not contradicted, that, though deceased saw the car approaching, he undertook to cross the tracks in front of it. A compulsory nonsuit was granted, which the court in banc refused to remove, and the present appeal followed.
We have examined the record and are of opinion the nonsuit was proper under the circumstances as disclosed by the evidence.
The appeal is dismissed. *Page 404